Title: To Thomas Jefferson from Charles Willson Peale, 13 March 1804
From: Peale, Charles Willson
To: Jefferson, Thomas


          
            Dear Sir
            Museum March 13th. 04.
          
          Yours of 9th. Instant I received to day, and by the enclosed you will see that I have shiped two Polygraphs for you: No. 2 is Brunelle’s. The Brig is now in the stream, and will sail early tomorrow. The present appearance of the weather promises her a good wind, and I hope she will arrive before your departure for Monticello. The Captain promises me, that as soon as he reaches Alexandria, he will get a permit & with his boat he will immediately go to Washington, and that he has placed the Boxes in a convenient situation for that purpose.
          I have frequently been disappointed in the use of New inventions which by the Inventors & others, had been highly spoken off, therefore accord with you that “tryal alone can enable one to estimate new and curious inventions.” Brunelle’s is a beautiful piece of workmanship, and a very ingenious invention, yet from my experience and also from the tryals of a great number of Persons who attempted to write with it while in my Possession, I am induced to consider it so unsteady and liable to be deranged as to render it perfectly useless. Mr. Buskie (the Holland agent) and Mr. Chaudron (watchmaker) who also own one, neither of whom can use them. so that there is not the least danger of its being wanted before your return from Monticello.
          Mr. Latrobe writes me, that he is pleased with the Polygraph I have sent for his use while he is at Newcastle. It has a hollow-brass-pen-bar instead of the 3 wooden bars, steel pens, &. slate under the cloath the paper rests on, besides some other improvements—however all of those Polygraph yet finished must be far short of such as I shall make in future; accuracy of writing, and certanty of never being out of order: The machinery will be more accurately combined, and, the Case or Desk not to be folded up, but make with a continued inclined plane, the Gallows firmly fixed and a sliding cover of a semi-circle form to slide over the machinery. I shall contract the size as much as will be consistant with utility. Some others will be made into a sort Escritoire standing on leggs, with a place for Books or Papers above the writing machinery.
          It is my wish that you should make use of the Polygraph sent by the Brig, untill you can have one perfectly to your liking—therefore you will oblige me if you will make every objection you can after you have had a tryal, as my object is to perfect the Machine as much as possible, well knowing it is only by a steady perseverance that difficulties can be overcome. And I am not so poor as to regard expence, especially as by perfection only, that a Value can be stampted on such Mechanism. If I had received your last note sooner, I beleive I should have given you the Cost of Stage carriage of them.
          I might have particularised the parts of improvements and given explanatory sketches, but my letter is already too long, a fault of those of my age, and not to make it longer I will subscribe that I am with greatest esteem your freind
          
            C W Peale
          
          
            P.S. I have sent ½ a Ream of Velum paper in the drawer of the Polygraph, but I fear it is not such paper as you wish, it is like what I now write on.
          
        